DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-52, drawn to an AFM interferometer having a lateral beam displacer between the signal and reference light beam, classified in G01Q 20/02.
II. Claims 53-59, drawn to an AFM interferometer with an electrically controlled birefringent liquid crystal device that imparts a path difference between the signal and reference light beam, classified in G01Q 20/02.
III. Claims 60-63, drawn to an AFM interferometer with a monolithic quadrature phase analyzer, classified in G01Q 20/02.
IV. Claims 64-70, drawn to an AFM interferometer with an optical analyzer having at least two glass isosceles triangular prisms, classified in G01Q 20/02.
During a telephone conversation with Jeffery Cameron on 4 March 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-52.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 53-70 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 18 is objected to because of the following informalities:  it is listed twice in two slightly different forms.  (Since the content of both forms is equivalent they are both considered in the rejection of claim 18 below.)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites that the quarter-wave plate redirects returning light beams along a path different from incoming light beams, but a quarter wave plate is not an element that changes the direction of a light beam.   Eliminating the words “thereby redirecting returning light beams along a path different rom incoming light beams after reflection from the cantilever vicinity” would overcome the rejection.  Claims 21-24 are rejected for their dependence on claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9, 10, 17-18, 20-21, 25, 32, 33, 49-50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (Cunningham et al, “A Differential Interferometer for Scanning Force Microscopy”, Meas. Sci. Technol. 5 (1994) 1350-1354).
Regarding claim 1, Cunningham teaches an atomic force microscope based interferometer (figure 3, with additional details in figure 1), comprising:
A light source (3 mW diode laser, fig. 3) emitting a light beam;
A splitting optical interface (first interface within Wollaston Prism below Beam Splitter), splitting the light beam into a signal light beam (object beam) and a reference light beam (beams separated by Wollaston Prism, fig. 1);
An AFM cantilever;
A focusing lens structure (Objective lens below Wollaston prism, fig. 3), which focuses both the signal and reference light beams in the vicinity of the AFM cantilever;
A beam displacer (second interface within Wollaston Prism, WP1), which introduces a lateral displacement between the signal light beam and the reference light beam, the lateral displacement being such that, in at least one plane between the beam displacer and the focusing lens structure, the center of the signal light beam is 
A detector (photo-detector, fig. 3) that operates to determine differences in optical path length between the signal light beam and reference light beam to determine movement of the cantilever (p. 1351 col. 1 line 1-col. 2 line 4, photodetector detects interference fringes between signal and reference beams).
Regarding claim 2, Cunningham teaches that the signal light beam and reference light beam refract differently at the splitting optical interface (beams diverge at first interface of Wollaston prism due to birefringence).
	Regarding claim 3, Cunningham teaches that the splitting optical interface is an interface between two materials at least one of which is birefringent (p. 1351 col. 1 lines 8-10). 
Regarding claim 6, Cunningham teaches that the focusing lens structure is a single lens.
Regarding claim 7, Cunningham teaches that the lens is a microscope objective lens (Objective lens, fig. 3).
Regarding claim 9, Cunningham teaches that a reference location (i.e. where the reference beam is focused) is on the cantilever and both the reference and signal light beam are focused on the cantilever (figure 1).
Regarding claim 10, Cunningham teaches that the signal light beam is focused on a location of the AFM cantilever close to a location on the cantilever that interacts 
Regarding claim 17, Cunningham teaches that the beam displacer creates a lateral displacement between the signal light beam and the reference light beam in a space separated from the AFM cantilever by the focusing lens structure, and the lateral displacement between the signal light beam and the reference light beam exceeds half the sum of the beam diameters of the signal light beam and the reference light beam (figure 1).
Regarding claim 18, Cunningham teaches that the splitting optical interface and the beam displacer are incorporated into a bonded assembly of optical elements (i.e. the Wollaston prism WP1).
Regarding claim 20, Cunningham teaches one or more quarter-wave plates interposed in the path of the signal and reference light beam (figure 1, p. 1351 col. 1 lines 27-30).
Regarding claim 21, Cunningham teaches that a single quarter-wave plate is incorporated in both the signal light beam and the reference light beam.
Regarding claim 25, Cunningham teaches an actuator (piezo translator attached to Wollaston prism, fig. 3) for moving the bonded assembly, such that the actuator changes an optical path length difference between the signal light beam and the reference light beam (sets phase angle of Wollaston prism, p. 1353 col. 2 lines 1-4).
Regarding claim 32, Cunningham teaches one or more optical lenses (glass cover slip) arranged such that, for each lens, the signal light beam passes through the lens and the other light beam does not pass through the lens (figure 3).
Regarding claim 33, Cunningham teaches that the one or more optical lenses alters the axial focus position of the signal light beam in the vicinity of the AFM cantilever (focusing by glass cover slip, p. 1353 col. 1 lines 4-5).
Regarding claim 49, Cunningham teaches a second splitting optical interface (non-polarized beam splitter, polarizer and quarter-wave plate, fig. 3) and an optical beam photodetector, where the second splitting optical interface separates a part of a light beam and directs it towards the optical beam photodetector, and the optical beam photodetector operates so as to measure an angle of reflection of the signal light beam from the AFM cantilever (p. 1351 col. 1 line 25-col. 2 line 4).
Regarding claim 50, Cunningham teaches that the second splitting optical interface comprises a polarization selective coating (polarizer) and at least one quarter-wave plate, where the quarter wave plate and polarization selective coating are disposed such that the signal light beam prior to reflection from the AFM cantilever is not split by the second splitting interface (light passes from diode module to Wollaston prism, fig. 1), and such that the signal light beam after reflection from the AFM cantilever is split by the second splitting interface into two light beams with one light beam directed toward the optical beam photodetector (figure 3, p. 1351 col. 1 line 25-col. 2 line 4).
Regarding claim 52, Cunningham teaches an actuator (z-actuator, fig. 3) that translates the cantilever support chip along an axis (z-axis) such the at the angle between said axis and the axis of the focusing lens structure is less than 20 degrees (i.e. it is zero degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Labuda (US 20140317790 A1).
Regarding claim 8, Cunningham teaches all the limitations of claim 7 as described above.  Cunningham does not teach that the numerical aperture of the lens is greater than 0.25.
Labuda teaches an atomic force microscope optical system having a lens with a numerical aperture of 0.45 ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the numerical aperture of the lens of Cunningham to be greater than 0.25, based on the teaching of Labuda that a lens with a higher value of 0.45 is commercially available and appropriate for use in a similar interferometric optical system with no unexpected result. 
Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Watanabe (US 20080223117 A1).
Regarding claims 11, 14 and 15, Cunningham teaches all the limitations of claim 1 as described above.  Cunningham does not teach additional optics, illumination 
Watanabe teaches an AFM interferometric system having an additional optical system including additional optics (lenses 112 and 115), illumination optics (light source 111) and an image sensor (116) that provide a user an image of a sample in the vicinity of an AFM cantilever ([0076-0078]), i.e. additional optics that introduce light from a second light source on the sample in the vicinity of the AFM cantilever and one or more photodetectors that detect the light emitted from the sample in the vicinity of the AFM cantilever.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham to have the additional optical system of Watanabe, in order to measure the sample height and probe contact with the sample in a known manner ([0076-0083[).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Watanabe and in further view of Ishimatsu (JP 2012149928 A1).
Regarding claims 12 and 13, Cunningham and Watanabe teach all the limitations of claim 11 as described above. Cunningham and Watanabe do not teach that the image of the sample has a resolution better than 2 m at the sample plane, or 
Ishimatsu teaches a lens imaging system which has a modulation transfer function of 50% at 250 line pairs per millimeter (figure 2C), which corresponds to a resolution of 2m (i.e. 500 lines per millimeter = each line distinguished at distance of 2m).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the imaging system of Cunningham and Watanabe to have the resolution and modulation transfer function of Ishimatsu, as Ishimatsu teaches that this is a known level of resolution achievable with an ordinary lens, in order to optimize sample imaging and resolution in a known manner with no unexpected result.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Erie (US 6,330,824 B1).
Regarding claim 16, Cunningham teaches all the limitations of claim 1 as described above.  Cunningham does not teach additional optics for introducing light from a second light source such that the light from the second light source focuses on the AFM cantilever, where the light from the second light source causes a movement of the cantilever.
Erie teaches an atomic force microscopy system in which a light source (laser 210) is focused by optics (lens, fig. 1) on a cantilever (220) and causes movement of the cantilever (col. 1 lines 38-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham to have the photothermal excitation light .
Claims 22 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham.
Regarding claim 22, Cunningham teaches all the limitations of claim 20 as described above.  Cunningham does not teach that a first quarter-wave plate is incorporated in the signal light beam and a second quarter wave plate is incorporated in the reference light beam.
However, the use of two quarter wave plates for each beam rather than a single one for both beams is a simple duplication of parts with no functional effect on the invention and is therefore obvious (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B [R-10.2019]).
Regarding claim 51, Cunningham teaches all the limitations of claim 49 as described above.  Cunningham does not teach that the second splitting optical interface is incorporated into a bonded assembly of optical elements where the bonded assembly of optical elements also incorporates the first splitting optical interface and beam displacer.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to assemble the optical elements of Cunningham into a bonded optical interface as it has been held that making the parts of an invention integral with each other with no unexpected result is a “merely a matter of obvious engineering choice” (in .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Proksch (US 20140223612 A1).
Regarding claim 23, Cunningham teaches all the limitations of claims 21 and 22 as argued above.  Cunningham does not teach that the wave plate(s) is/are true zero-order wave plate(s)
Proksch teaches the use of a true zero-order waveplate in an atomic force microscope system ([0093]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham by making the one or more wave plates true zero-order wave plates as a matter of selecting a known type of wave plate used in the AFM art as taught by Proksch with no unexpected result.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Hansma (US 5,825,020 A).
Regarding claim 34, Cunningham teaches all the limitations of claim 33 as described above.  Cunningham does not teach an actuator which moves at least one of the said optical lenses and thereby changes any of the divergence, diameter and axial focus position of the signal light beam, the reference light beam or both the signal and reference light beams in the vicinity of the AFM cantilever.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham to make one or more lenses adjustable as taught by Hansma, in order to control the focus position on the cantilever and optimize the sample imaging as described by Hansma.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Schaffer (US 20020000511 A1).
Regarding claim 35, Cunningham teaches all the limitations of claim 32 as described above.  Cunningham does not teach a mechanism for inserting and removing at least one of the one or more optical lenses into at least one of the signal light beam or the reference light beam.
Schaffer teaches an AFM system having a mechanism for inserting and removing lenses into an optical system (removable focusing element, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham to have the lens insertion and removal means of Schaffer, in order to select an appropriate lens for a given cantilever in a known manner with no unexpected result.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Zhu (WO 2017/136721 A1).
Regarding claim 36, Cunningham teaches all the limitations of claim 1 as described above.  Cunningham does not teach that the light source is a low-coherence light source.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cunningham to have the low-coherence light source taught by Zhu, in order to minimize coherence noise as described by Zhu ([0050]).

Allowable Subject Matter
Claims 4-5, 19, 26-31 and 37-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-5, it would not be obvious to one of ordinary skill in the art to incorporate a reflective element as the beam splitter or beam displacer in the Wollaston prism based system of Cunningham or Kubo (US 5,315,373 A).
Regarding claim 19, it would not be obvious to one of ordinary skill in the art to modify the system of Cunningham to make a polarizer integral with the Wollaston prism beam separator.
Regarding claims 26-31, the prior art does not disclose or make obvious an AFM interferometer system with a beam displacement element comprising an optical wedge prism as part of a bonded assembly.
Regarding claims 37-48, the prior art does not disclose or make obvious adjusting the group path length of a signal and reference light beam in an optical interference system using a low-coherence light source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881